Citation Nr: 0617635	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, right knee, secondary to service-connected post-
traumatic arthritis of the ankles.

2.  Entitlement to service connection for degenerative joint 
disease, left knee, secondary to service-connected post-
traumatic arthritis of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1998.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The weight of medical evidence does not show that the 
veteran's currently-diagnosed chondromalacia of the right 
knee is secondary to his service-connected post-traumatic 
arthritis of the ankles.

2.  The medical evidence does not show a current diagnosis 
related to a left knee disorder.


CONCLUSIONS OF LAW

1.  Degenerative joint disease, right knee, is not shown to 
be proximately due to service-connected post-traumatic 
arthritis of the ankles.   38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.310 (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Degenerative joint disease, left knee, is not shown to be 
proximately due to service-connected post-traumatic arthritis 
of the ankles.   38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.310 (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  


In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As an initial matter, the Board notes that the veteran was 
service-connected for right and left ankle disabilities by 
rating decisions dated in April and May 1999.  In March 2002, 
he filed a claim for right and left knee disorders secondary 
to his service-connected ankle disabilities.  After a careful 
review of the claims file, the Board finds that the evidence 
does not support the grant of service connection for either 
knee.

The evidence shows that the veteran had no complaints related 
to his knees at the time of an April 1999 VA general medical 
examination.  He had good posture, and a normal gait without 
any limp.  The final diagnosis was normal examination.  Since 
he had no complaints related to the knees, this evidence does 
not support the veteran's claim.

Subsequently, the veteran submitted treatment records from 
his private physicians with respect to treatment for knee 
pain.  Specifically, in August 2000, the veteran complained 
of knee pain with a history of ankle injury.  The private 
physician diagnosed bilateral knee strain secondary to an 
abnormal gait.  In an October 2000 follow-up medical record, 
the veteran again reported knee pain with a history of an in-
service ankle injury.  Another private physician (in the same 
practice group) diagnosed knee pain of questionable etiology.  

However, neither of the private physicians indicated that the 
veteran's knee strain was chronic and referred only to his 
symptom of pain.  Further, in the follow-up treatment record, 
the physician questioned the cause of the veteran's knee 
pain, despite his reported history of an in-service ankle 
injury.  Also, of note, a November 2000 private MRI of the 
right knee was normal and "without evidence of acute 
internal derangement."  Therefore, the Board finds that the 
private physicians did not, in fact, diagnose chronic knee 
disabilities.

In an August 2000 podiatry treatment record, the veteran 
complained of a one-year history of bilateral medial knee 
pain.  A physical examination revealed abnormal pronation 
with Achilles tendon tightness, but the treating podiatrist 
did not relate it to the veteran's in-service ankle injuries.  
After a physical examination, the clinical impression was 
medial knee pain with hyperpronation bilaterally.  

Significantly, pain alone without a diagnosed or identifiable 
underlying malady cannot constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
veteran's complaints of pain, without underlying pathology, 
cannot support a claim for service-connection.

In March 2002, the veteran filed his claim.  In May 2002, the 
veteran sought private medical care and again complained of 
knee pain with a reported history of in-service ankle 
injuries.  The private physician diagnosed ankle and knee 
strain.  In February 2003, the same physician related that 
the veteran's knee pain stemmed, in part, from an old ankle 
injury.  He reported that the previous private physician 
stated that there was no other cause for the veteran's knee 
pain.  He also related that X-rays showed arthritis.

However, the private physician's reference to arthritis is 
not probative because it was based on an inaccurate factual 
basis reported by the veteran.  In fact, the evidence does 
not show that the veteran had been diagnosed with arthritis 
of the knees.  Significantly, a September 2002 X-ray report 
showed normal mineralization, no fractures or osseous 
abnormalities, joint spaces were well maintained, and there 
was no joint effusion or soft tissue calcifications seen.  
The final clinical impression was negative bilateral knees.  

Moreover, the initial private treatment records referenced by 
the subsequent private physician did not, in fact, indicate 
that there was "no other cause for the chronic knee pain" 
as he asserted.  At one point, the initial physician related 
that the veteran's knee pain was due to an abnormal gait; 
however, on another occasion there was no cause given for 
knee pain.  Nonetheless, without underlying pathology, the 
only probative finding from the subsequent private physician 
is that of knee pain, which is not, in and of itself, a 
compensable disability for VA purposes.

Next, in a September 2002 VA examination, undertaken 
specifically to address the issues on appeal, the veteran 
reported that he sustained severe sprains of both ankles 
while on active duty.  He maintained that he experienced 
abnormal weight-bearing and load and had been diagnosed with 
arthritis of the knees.  He asserted that he had required 
bedrest and treatment by a physician at least twice a year.  
After what amounted to a normal physical examination, the 
examiner concluded that "there is no pathology to render a 
diagnosis" with respect to either knee.  As no knee 
pathology was shown, this evidence does not support the 
veteran's claims. 

In a subsequent VA examination dated in November 2003, the 
veteran related the same past medical history and complained 
of soreness in both knees.  After a physical examination, the 
final diagnoses included chondromalacia of the right knee.  
The examiner concluded that it was "not at least as likely 
as not related to military service."  There was no diagnosis 
made with respect to the left knee.

A reasonable reading of the VA examination is that the only 
currently-diagnosed knee disability is chondromalacia of the 
right knee.  While chondromalacia is a disability for which 
service-connection can be granted, the medical evidence does 
not establish a medical nexus between chondromalacia of the 
right knee and military service.  Moreover, the evidence does 
not support a claim for a left knee disability because there 
is no current left knee disability shown.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed findings in the claims file, obtained 
a reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the private treatment 
records, and the VA examination reports, in light of the 
applicable law, and finds that equipoise is not shown and the 
benefit of the doubt rule does not apply.  As the weight of 
medical evidence fails to support the veteran's claims for 
secondary service-connection, the Board is unable to grant 
the benefit sought. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2002 and February 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the December 2003 SOC.  In essence, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - regardless of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 2002 and 
November 2003.  The available medical evidence is sufficient 
for adequate determinations.  

Further, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for 
degenerative joint disease, right knee, secondary to service-
connected post-traumatic arthritis of the ankles, is denied.

The claim for entitlement to service connection for 
degenerative joint disease, left knee, secondary to service-
connected post-traumatic arthritis of the ankles, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


